Detailed Action
This office action is a response to an application filed on 10/14/2020 in which Claims 25 – 45 are pending and ready for examination.
The application is a continuation of copending, United States Patent Application No. 16/207,474, filed December 3, 2018 which claims the benefit of, and was copending with, commonly- assigned United States Provisional Patent Application No. 62/595,446, filed December 6, 2017,
Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/14/2020.
Drawings
The Examiner contends that the drawings submitted on 10/14/2020 are acceptable for examination proceedings. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 
F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope  of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR l.32I(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.

Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD­ info-1.jsp.

Claim Set ({25, 36}), Claim Set {27, 37}, Claim Set {26}, Claim Set {29, 38, 43} and Claim Set {30}  are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims Set {1, 11 , 21},  Claim Set {2, 12 , 22}, Claim Set { 3, 13 , 19. 24}, Claim Set { 18. 21} and Claim Set { 4, 15 , 20}  of U.S. Patent No. 10,819,647, hereafter ‘647, respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other.
With regards to independent Claim Set {25, 36}, ‘647 Claim Set 1, 11, 21} teaches the elements of a transmit buffer; a packet buffer; and transmission logic configured to..; 
However the ‘647 Claim Set {1, 11, 21} omits the element ‘..and the packet buffer receiving a first stream of read requests including a first read request for a first data chunk of a first network packet and a plurality of additional read requests for additional data chunks of the first network packet’
It would have been obvious to omit this step as the invention is directed to a transmit buffer transmitting data chunks synchronized with packet data chunks in a pipeline manner synchronized by the maximum read latency periodicity– and this transmission applies to at least one or many chunks.  Examiner notes that the multiple read steps are claimed in instant dependent Claim Set {28, 33 and 41}.
Further, it has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu,   
Instant Claim Set {27, 37} corresponds to ‘647 Claim Set {2, 12 , 22}; Instant Claim Set 

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 – 29, 31- 34, 36 - 38, and 41 - 43 are rejected under 35 U.S.C. 103 as being unpatentable over Moritaka United States Patent Application 20170024146 in view of Kyusojin United States Patent Application 20090110110.
With regards to Claim 25 and 36 Moritaka teaches of a device for connection to a network, the device comprising: transmit buffer from which data is transmitted from the network device to the ¶ [0033] [0033] FIG. 1 is a configuration of an information processing device according to an embodiment. FIG. 2 is a configuration of a (memory access control) MAC according to the embodiment.
a packet buffer, configured to store packets during processing by a packet processor of the device, from which chunks of data are transmitted to the transmit buffer in response to read requests; ¶ [0036] The core 211 issues a request for the dual-inline memory module (DIMM) 401-i (a memory access request), and transmits the request to the MAC 221. The core 211 transmits, to the MAC 221, data that is to be written into the DIMM 401-i (write data) {i.e. transmission}, and receives, from the MAC 221, data that was read from the DIMM 401-i (read data)

transmission logic configured to: wait until an amount of time that has elapsed from receipt of a first read request for a first data chunk of a first network packet equals a first maximum read latency; ¶ ¶[0048] or a read control signal to the read data control circuit 230. When the request includes a write command, the prescribed time period is calculated on the basis of a maximum write latency from among the write latencies of the DIMMs 401-i. When the request includes a read command, the prescribed time period is calculated on the basis of a maximum read latency from among the read latencies of the DIMMs 401-i.

and when the amount of time that has elapsed from receipt of the first read request for the first data chunk of the first network packet, transmit the first data chunk of the first network packet from the transmit buffer, without regard to satisfaction of a fill level threshold by a number of one or more data chunks that are present in the transmit buffer. The pipeline control circuit 228 receives a request from the request selecting circuit 223, and when a prescribed time period has elapsed since it received the request, it outputs a write control signal {transmission}  to the write data control circuit 229.

Moritaka teaches the invention substantially as recited above. However, Moritaka does not teach 
 of a network device for connection to a communications network, the network device where the network device transmit data to the communications network; Kyusojin in the same field of endeavor teaches of this configuration in ¶[0023] In the communication apparatus 1 shown in FIG. 1, when the transmission buffer 21 becomes full and there is no more free storage space, the DMA transfer is interrupted until the transmission buffer 21 again has a free storage space. 

Moritaka in this manner.

One would have been motivated to modify Moritaka in this manner so transmitted data can be sent to a smaller transmitter buffer using pipeline timings.	

With regards to Claim 26, Moritaka teaches of a latency timer that monitors the amount of time that has elapsed from receipt of the first read request for the first data chunk of a first network packet, and outputs a latency signal when the amount of time that has elapsed reaches a first maximum read latency.  ¶  [0048] For example, the prescribed time period is a time period obtained by adding, to the maximum write latency, a time period corresponding to a j cycle (for example, j=1), or a time period obtained by adding, to the maximum read latency, a time period corresponding to a k cycle (for example, j

With regards to Claim 27, 37, 42, Moritaka teaches of a latency flag that is set by the latency signal output by the latency timer; where the transmission logic is configured to check the latency flag following the first request for the first data chunk of the first network packet, until detecting that the latency flag is set, signifying that the amount of time that has elapsed from receipt of the first read request for the first data chunk of the first network packet at least equals the first maximum read latency.  ¶[0048] or a read control signal to the read data control circuit 230. When the request includes a write command, the prescribed time period is calculated on the basis of a maximum write latency from among the write latencies of the DIMMs 401-i. When the request includes a read command, the prescribed time period is calculated on the basis of a maximum read latency from among the read latencies of the DIMMs 401-i.

With regards to Claim 28, Moritaka teaches of where the packet buffer receives a first stream of read requests including the first read request for the first data chunk of the first network packet and a plurality of additional read requests for additional data chunks of the first network packet; ¶ [0050] According to the read control signal, the read data control circuit 230 receives data (DIMM read data) read from the DIMM 401-i, and stores therein the data. The DIMM read data stored in the read data control circuit 230 is transmitted to the core 211 after a prescribed time period has elapsed. The read data output from the two-way I/O 231 is represented by DIMM read data, and the data output from the read data control circuit 230 to the core 211 is represented by read data. A combination of the pipeline control circuit 228, the write circuit control circuit 229, and the read data control circuit 230 is an example of a data transceiver unit.

With regards to Claim 29, 38, 43 Moritaka teaches where the first stream of read requests is received in a read order, the network device further comprising a transmission timer configured to measure a period of time that has elapsed from the transmitting of the first data chunk of the first network packet from the transmit buffer; ¶ [0106] In the above processing, the DIMMs A and B have the same length of time from when a request is issued by the request selecting circuit 223 to when DIMM data and a write control are output, and both of the write latencies WL_A and WL_B with respect to the DIMMs A and B are satisfied.

wherein: the transmission logic is configured to, when the period of time that has elapsed from the transmitting of the first data chunk of the first network packet from the 10transmit buffer reaches any integer multiple of a predetermined interval that defines a desired data rate, transmit a next data chunk of the first network packet, according to the read order, without regard to the satisfaction of the fill level threshold by the number of one 15or more data chunks that are present in the transmit buffer. ¶ [0048] The pipeline control circuit 228 receives a request from the request selecting circuit 223, and when a prescribed time period has elapsed since it received the request, it outputs a write control signal to the write data control circuit 229 or a read control signal to the read data control circuit 230.

	With regards to Claim 31, Moritaka teaches where the first maximum read latency is defined by a number of clock cycles between receipt of a respective read request and transmission of a respective data chunk responsive to the respective read request; ¶ [0048] When the request includes a read command, the prescribed time period is calculated on the basis of a maximum read latency from among the read latencies of the DIMMs 401-i. For example, the prescribed time period is a time period obtained by adding, to the maximum write latency, a time period corresponding to a j cycle (for example, j=1), or a time period obtained by adding, to the maximum read latency, a time period corresponding to a k cycle (for example, j=3)
and the latency timer comprises a delay line having a number of sampling elements equal to the number of clock cycles defining the first maximum read latency; ¶ [0056] A valid flag, a command, and an address that are delayed for an m-cycle are input into the command-address converting unit 245-m. The command-address converting unit 245-m generates, from the input valid flag, command, and address, a command and an address (a DIMM command/address 0′) for the DIMM 401-i, and outputs them to the AND circuit 246-m. Further, latency information and slot information are input into the command-address converting unit 245-m. 
With regards to Claim 32, 42 Moritaka teaches where the transmission logic is configured to check whether the latency flag is set to determine when the amount of time that has elapsed from receipt of the first read request for a first data chunk of the first network packet reaches the first maximum read latency; ¶ [0121] Further, these methods are compared in terms of a circuit size. Compared with the command-address generating circuit 225, the pipeline control circuit 228 is constituted of a long and large pipeline. When the alternative method is provided, an additional circuit (obtaining a stage number, referring to a latency table, comparing a latency for data and the stage number, and generating a valid flag for a data output) is needed for each stage of the long pipeline. Thus, the alternative method needs more additional circuits than the command-address generating circuit 225, with the result that the control method of the embodiment is also superior in terms of a circuit size
With regards to Claims 33, 41, Moritaka teaches where the where the packet buffer receives at least one additional stream of read requests including a first read request for a first data chunk of an additional network packet and a plurality of additional read requests for additional data chunks of the additional network packet; ¶ [0109] In this case, read operations for the DIMM 401-1 (DIMM A) and for the DIMM 401-2 (DIMM B) are represented. The timing chart illustrates the read operation for the DIMM 401-1 in the upper portion of FIG. 9 and the read operation for the DIMM 401-2 in the lower portion of FIG. 9.
the packet buffer has a respective additional maximum read latency for each respective additional stream of read requests; ¶ [0111] Further, when a maximum value from among the read latencies of the DIMMs 401-i is RL_B, L.sub.RB is “0”. Thus, a DIMM command 1 and a DIMM address 1 (a DIMM command/address 1) that are destined for the DIMM B are output at a timing similar to that in the conventional DIMM command-address generating circuit (one cycle after the request (REQ) is output). 
the latency timer further measures a respective additional amount of time that has elapsed time from each first read request for each respective first data chunk of each respective additional network packet;  ¶ [0112] As described above, the DIMM command/address 2 destined for the DIMM B passes through the command-address generating circuit 225 and the one-way I/O 226, so it is transmitted two cycles after the request is output from the request selecting circuit 223. Further, the DIMM command/address 2 destined for the DIMM A is transmitted five (2+L.sub.RA(=3)) cycles after the request is output from the request selecting circuit 223 because it is forced to be delayed in the command-address generating circuit 225. In other words, the DIMM command/address 2 destined for the DIMM A is output delayed by a cycle corresponding to L.sub.RAlate, compared with the DIMM command address 2 destined for the DIMM B.
the transmission logic is further configured to: wait until the respective additional amount of time that has elapsed from the first read request for the respective first data chunk of each respective additional network packet equals the respective additional maximum read latency; ¶ [0114] In the above processing, the DIMMs A and B have the same length of time from when a request is issued by the request selecting circuit 223 to when DIMM data is received, and both RL_A and RL_B are satisfied. In other words, even when different types of DIMMs, the DIMM A and the DIMM B, are connected to the same memory channel, it is possible to read the DIMMs A and B normally.
when the respective additional amount of time that has elapsed from the first read request for the respective first data chunk of each respective additional network packet equals the respective additional maximum read latency, transmit the first data chunk of the respective additional network packet from the transmit buffer, without regard to the satisfaction of the fill level threshold by the number of one or more data chunks that are present in the transmit buffer; ¶[0121] Further, these methods are compared in terms of a circuit size. Compared with the command-address generating circuit 225, the pipeline control circuit 228 is constituted of a long and large pipeline. When the alternative method is provided, an additional circuit (obtaining a stage number, referring to a latency table, comparing a latency for data and the stage number, and generating a valid flag for a data output) is needed for each stage of the long pipeline. 

With regards to Claim 34, Moritaka teaches where each of the first maximum read latency and each respective additional maximum read latency is measured as a respective number of clock cycles; ¶[0048] When the request includes a read command, the prescribed time period is calculated on the basis of a maximum read latency from among the read latencies of the DIMMs 401-i. For example, the prescribed time period is a time period obtained by adding, to the maximum write latency, a time period corresponding to a j cycle (for example, j=1), or a time period obtained by adding, to the maximum read latency, a time period corresponding to a k cycle (for example, j=3).

and the latency timer comprises a delay line having a number of samples equal to a number of clock cycles in a longest one of the first maximum read latency and each respective additional maximum read latency, each respective one of the first maximum read latency and each respective additional maximum read latency corresponding to a respective tap of the delay line; ¶ [0137] The information processing device according to the embodiment permits a delay in transmitting a command and an address according to a latency of a transmission-destination DIMM, which results in performing a normal operation even when different types of memories are connected to the same memory channel.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over  Moritaka United States Patent Application 20170024146 in view of Kyusojin United States Patent Application 20090110110 in further view of Turgeman United States Patent 10601713.

With regards to Claim 35, Moritaka teaches the invention substantially as recited above. However, Moritaka does not teach where a respective latency flag coupled to each respective output tap of the delay line; wherein: the transmission logic is configured to check whether each respective latency flag is set to determine that the respective additional amount of time that has elapsed from the first read request for a first data chunk of a respective network packet equals the respective maximum read latency. Turgeman in the same field of endeavor teaches in Column 07 Row 11  In various embodiments, the first descriptor 163b includes a low latency flag or other indicator with a value that indicates whether the packet 160 should be handled to provide a low or reduced latency. In some embodiments, the low latency flag indicates whether a data path for the packet 160 (e.g., at least the payload 162a) should pass through the queuing buffer 130 or bypass the queuing buffer 130 (thus avoiding or reducing additional latency associated with the queuing buffer 130). The RX DMA 112 sets the low latency flag based on a packet class, packet priority, quality of service level, source address, destination address, or other suitable indicators.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moritaka.

One would have been motivated to modify Moritaka in this manner in order to assure enough latency for the pipeline operation.	

Claims 30, 39, 40, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Moritaka United States Patent Application 20170024146 in view of Kyusojin United States Patent Application 20090110110 in further view of Craft United States Patent 8248939.

With regards to Claims 30, 39, 40, 44, and 45, Moritaka teaches the invention substantially as recited above. However, Moritaka does not teach where 4the data chunks of the first network packet arrive at the transmit buffer out of the read order, the data chunks of the first network packet being tagged with indications of ordinal position in the first network packet; and the transmit buffer comprises a set of ordered locations for storing the data chunks of the first network packet according to the indications of ordinal position, prior to transmission from the transmit buffer. Craft in the same field of endeavor teaches in Column 02 Row 53 For example, the first task can include establishing or terminating the TCP connection, the second task can include reassembling out-of-order data segments for the TCP connection or switching a network port for the TCP connection from a first port to a second port..

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moritaka.
 
One would have been motivated to modify Moritaka in this manner in order to maintain sequential ordering of data chunk for subsequent
Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462